COX, Judge
(concurring in the result):
Paragraph 122c, Manual for Courts-Martial, United States, 1969 (Revised edition)(original version), clearly made inadmissible “opinions as to the mental condition of the accused contained in” reports of sanity boards. These opinions are not made admissible by the Military Rules of Evidence, and they should not be made admissible as substantive evidence unless the accused has the opportunity to confront and examine the witness. See United States v. Broadnax, 23 M.J. 389, 395-97 (CMA 1987) (Cox, J., concurring).
On the other hand, Mil.R.Evid. 703, Manual, supra, recognizes that one expert might well rely on the opinions of other experts in the formulation of one’s own opinion. However, these outside opinions cannot be “smuggle[d]” before the fact-finder as substantive evidence. See United States v. Neeley, 25 M.J. 105, 107 (CMA 1987), cert. denied, — U.S. -, 108 S.Ct. 710, 98 L.Ed.2d 660 (1988); United States v. Stark, 24 M.J. 381 (CMA 1987), cert. denied, — U.S. -, 108 S.Ct. 750, 98 L.Ed.2d 763 (1988).
I am somewhat confused by the resolution of Granted Issue I in the majority opinion. As I read the testimony of the two defense experts, Dr. Feazell and Dr. Samek, both were allowed to — and indeed did — express “legal” opinions. For example, Dr. Feazell opined that appellant did not “appreciate the criminality of what he *263was doing.” Dr. Samek testified that as a result of his diagnosis of pedophilia, he was of the opinion that appellant “laek[ed] the substantial capacity to appreciate the criminality of his conduct” or “to conform his conduct to the requirements of the law.” Are these legal conclusions or medical opinions? They sound like matters of law to me.
My reading of Dr. Huddleston’s testimony and what I understand to be the Government’s theory of relevance with regard to the Diagnostic and Statistical Manual of the American Psychiatric Association was to demonstrate that, even if the members accepted the testimony of Drs. Feazell and Samek, the diagnosis that appellant “suffered from a mental disease or deficiency of the variety known as pedophilia” would not “be of the severity ... of conditions that psychiatrists diagnose as psychoses.” Therefore, neither would be a defense for appellant’s criminal conduct. “As used in this standard, the terms ‘mental disease or mental retardation’ include only those severely abnormal mental conditions that grossly and demonstrably impair a person’s perception or understanding of reality.” See American Psychiatric Association Statement on the Insanity Defense — Insanity Defense Work Group, 140 Am.J. of Psychiatry 685 (June 1983).
In other words, if the defense experts were allowed to opine that appellant was entitled to be acquitted by reason of pedophilia and the mental disease or defect associated therewith, the Government was entitled to show that the opinions were not generally accepted by psychiatrists and especially not accepted by the American Psychiatric Association. Furthermore, the Government was entitled to do this through cross-examination, learned treatises, or the testimony of its own expert.
In summary, society has deemed it necessary to forgive the criminal conduct of those persons who are insane. If we are going to permit behavioral scientists to testify about responsibility for criminal conduct, these opinions should be tested in light of the prevailing legal standards. If a behavioral scientist does not have the expertise to know what conduct gives rise to the defense, he has no business expressing any opinions. Otherwise, his testimony does not “assist the trier of fact to understand the evidence or to determine a fact in issue.” Mil.R.Evid. 702.
Accordingly, I do not join the majority opinion’s views on Granted Issue I generally or as they specifically relate to this case.
Lastly, we have spoken often and firmly about the subject of an accused’s reputation. Here, I agree with the majority opinion that the evidence should be admitted. In light of the erroneous admission of the sanity-board report, I need not test this ruling for prejudice.